United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 22, 2005
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 04-30973
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TERRANCE HOWARD,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 2:03-CR-280-2-B
                        --------------------


Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Terrance

Howard on appeal has filed a motion for leave to withdraw and a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Howard has filed a response.

     Because neither Howard nor his attorney filed any pleading

evincing an intent to appeal within the period prescribed in FED.

R. APP. P. 4(b)(4), the district court was without authority to

extend the time for filing an appeal.   See United States v.

Awalt,   728 F.2d 704, 705 (5th Cir. 1984).   Therefore, we lack

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-30973
                                 -2-

jurisdiction to consider Howard’s appeal.   See id.   Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and the APPEAL IS DISMISSED

for lack of jurisdiction.